EXTENSION AND AMENDMENT NO. 3 TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Extension and Amendment No. 3, dated as of August 2, 2012 (this
“Amendment”), is entered into by and between Beazer Homes USA, Inc., a Delaware
corporation (the “Borrower”), and Citibank, N.A., in its capacity as lender (the
“Lender”) under the Amended and Restated Credit Agreement, dated as of August 5,
2009 (as amended by the Extension and Amendment No. 1, dated as of
August 2, 2010, and the Extension and Amendment No. 2, dated as of August 1,
2011, in each case by and between the Borrower and the Lender and as further
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among the Borrower, the Lender, the Issuers party thereto and
Citibank, N.A., as administrative agent (the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower and the Lender desire to amend the Credit Agreement in
order to effect the changes described below;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
Section 1.
Extension

Pursuant to Section 2.19 of the Credit Agreement, the Borrower hereby requests,
and the Lender hereby consents to, the extension of the Termination Date for a
period of sixty (60) days from the scheduled Termination Date in effect as of
the date hereof.
Section 2.
Amendments to the Credit Agreement

The definition of “Termination Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Termination Date” means October 1, 2012, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement and to extension of such date as provided in Section 2.19.
Section 3.
Conditions Precedent to the Effectiveness of this


1

--------------------------------------------------------------------------------


Amendment
This Amendment shall become effective as of the date (the “Effective Date”)
when, and only when, each of the following conditions precedent shall have been
satisfied or waived by the Lender:
(a)    Executed Counterparts. The Agent shall have received this Amendment duly
executed by the Borrower, each Guarantor and the Lender.
(b)    Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Lender.
Section 4.
Representations and Warranties

On and as of the Effective Date, after giving effect to this Amendment, the
Borrower hereby represents and warrants to the Lender as follows:
(a)    each of the Borrower and the Guarantors has all necessary corporate power
and authority to execute and deliver this Amendment;
(b)    the execution and delivery by each such party of this Amendment has been
duly authorized by all necessary corporate action on its part;
(c)    the Amendment has been duly executed and delivered by each such party and
constitutes each such party’s legal, valid and binding obligation, enforceable
in accordance with its terms;
(d)    the execution and delivery of this Amendment by the Borrower and the
Guarantors will not result in a conflict or be in conflict with, or constitute a
default under, any instrument, document, decree, order, statute, rule or
governmental regulation applicable to such party;
(e)    the representations and warranties contained in Article IV of the Credit
Agreement are correct in all material respects on and as of the date hereof as
though made on and as of the date hereof except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is correct in all material respects
as of such earlier date; provided, however, as to the representations contained
in Section 4.04 of the Credit Agreement regarding the financial statements,
there were material changes that are reflected in the financial

2

--------------------------------------------------------------------------------


statements dated March 31, 2012 and additional material changes occurred after
the filing of the March 31, 2012 financial statements as the result of the
issuance by the Borrower of 22,000,000 shares of common stock, 4,600,000
tangible equity units, and $300,000,000 in senior secured notes (due 2018), and
the redemption by the Borrower of its senior secured notes (due 2017); and
(f)    no Default or Event of Default has occurred and is continuing, or would
result from the extension of the Termination Date contemplated by this
Amendment.
Section 5.
Reference to the Effect on the Loan Documents

(a)    As of the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.
(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender Party under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein.
(d)    This Amendment is a Loan Document.
Section 6.
Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

3

--------------------------------------------------------------------------------


Section 7.
Headings

Section headings used in this Amendment are for convenience of reference only,
are not part of this Amendment and are not to affect the constructions of, or to
be taken into consideration in interpreting, this Amendment.
Section 8.
Governing Law

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York (other than Section 5-1401 of the New York General
Obligations Law).
Section 9.
Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.
Section 10.
Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.
Section 11.
WAIVER OF JURY TRIAL

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]



4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized signatories as of the day and year first above
written.


BEAZER HOMES USA, INC.,
as Borrower




By: /s/ Jeffrey Hoza            
Name: Jeffrey Hoza
Title:     Vice President & Treasurer






CITIBANK, N.A.,
as Lender
By: /s/ Timicka C. Anderson        
Name: Timicka C. Anderson
Title:     Vice President & Director







--------------------------------------------------------------------------------


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment and (ii) reaffirms its obligations under the Amended and
Restated Guaranty, dated as of August 5, 2009, by and between the subsidiaries
of the Borrower party thereto as Guarantors and the Agent, in favor of the Agent
for the benefit of the Lenders under the Credit Agreement.


APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER REALTY, INC.
BEAZER REALTY CORP.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC




By: /s/ Jeffrey Hoza            (SEAL)
Name: Jeffrey Hoza
Title: Vice President & Treasurer








BEAZER MORTGAGE CORPORATION




By: /s/ Jeffrey Hoza            (SEAL)
Name: Jeffrey Hoza
Title: Vice President & Treasurer









--------------------------------------------------------------------------------


ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
DOVE BARRINGTON DEVELOPMENT LLC


By: BEAZER HOMES CORP., its Sole Member




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer
  






BEAZER SPE, LLC


By: BEAZER HOMES HOLDINGS CORP., its Sole Member




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer






BEAZER HOMES INDIANA LLP


By: BEAZER HOMES INVESTMENTS, LLC,     its Managing Partner


By: BEAZER HOMES CORP., its Sole Member




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer



--------------------------------------------------------------------------------


BEAZER REALTY SERVICES, LLC


By: BEAZER HOMES INVESTMENTS, LLC, its Sole Member


By: BEAZER HOMES CORP., its Sole Member




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer






PARAGON TITLE, LLC
TRINITY HOMES, LLC


By: BEAZER HOMES INVESTMENTS, LLC, a Member


By: BEAZER HOMES CORP., its Sole Member




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer






BEAZER HOMES TEXAS, L.P.


By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer
 





--------------------------------------------------------------------------------


BH BUILDING PRODUCTS, LP


By: BH PROCUREMENT SERVICES, LLC, its General Partner


By: BEAZER HOMES TEXAS, L.P., its Sole Member


By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer






BH PROCUREMENT SERVICES, LLC


By: BEAZER HOMES TEXAS, L.P., its Sole Member


By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner




By:/s/ Jeffrey Hoza    (SEAL)
Name: Jeffrey Hoza
Title:     Vice President & Treasurer


